DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 3-12 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 2, the word -- a -- should be inserted before the phrase “physical phenomenon”.  In line 3, the word -- a -- should be inserted before the word “machinery”.  In line 4, the word -- a -- should be inserted before the phrase “fast Fourier transformation”.  In line 8, the phrase “the total amount” should be changed to – a total amount --.  In line 12, the phrase “the intensities” should be changed to -- the impulse intensities -- to provide better antecedent basis and consistency.  
In claim 6, line 2, the phrase “the wave form analysis device” should be changed to -- the waveform analysis device -- to provide proper antecedent basis and consistency.  
In claim 7, line 3, the word -- a -- should be inserted before the phrase “physical phenomenon”.  In line 3, the word -- a -- should be inserted before the word “machinery”.  In line 4, the word -- a -- should be inserted before the phrase “fast Fourier transformation”.  In line 8, the phrase “the total amount” should be changed to – a total amount --.  In line 12, the phrase “the intensities” should be changed to -- the impulse intensities -- to provide better antecedent basis and consistency.  
In claim 10, line 2, the phrase “the wave form analysis device” should be changed to -- the waveform analysis device -- to provide proper antecedent basis and consistency.  
In claim 11, line 2, the phrase “the wave form analysis device” should be changed to -- the waveform analysis device -- to provide proper antecedent basis and consistency.  
In claim 12, line 2, the phrase “the wave form analysis device” should be changed to -- the waveform analysis device -- to provide proper antecedent basis and consistency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the phrase “the impulse components” lacks antecedent basis and is indefinite since it is not clear where and what the “impulse components” are from.  Please clarify.
In claim 7, line 6, the phrase “the impulse components” lacks antecedent basis and is indefinite since it is not clear where and what the “impulse components” are from.  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0346717 (Hosek et al.).
With regards to claim 1, Hosek et al. discloses an intelligent condition monitoring and diagnostic system for a machinery comprising, as illustrated in Figures 1-21, a waveform analysis device 100 for analyzing waveform of a detection signal (e.g. sensed and collected by data collection function layer 105) such that the detection signal being gained by detecting a physical phenomenon generated during an operation of machinery (paragraph [0048]; Figure 1) comprising a signal analysis unit 110 (e.g. pre-processing function layer 110,140) for applying fast Fourier transformation on the detection signal such that the detection signal being transmitted from a sensor for detecting the physical phenomenon so that the impulse components are dispersed over frequency widely in a spectrogram data obtained from the fast Fourier transformation (paragraphs [0069],[0386],[088],[0390]; Figure 1); an impulse extraction unit for calculating the total amount of the impulse components in frequency bands of which range are designated by a worker (e.g. HMFD manager 130) to obtain impulse intensities in the respective frequency bands (paragraphs [0213],[0145]-[0147],[0210]-[0214],[0233],[0307],[0328] ,[0374],[0394],[0407]-[0414], Tables 3,6); a display unit 240 (e.g. display; paragraph [0067]; Figure 2) for displaying the intensities in the frequency bands.  (See, paragraphs [0048] to [0514]).
With regards to claim 3, Hosek et al. further discloses the sensor is a vibration sensor for detecting vibrations generated when the machinery is operated.  (See, paragraphs [0007],[0126],[0211],[0338]).
With regards to claim 4, Hosek et al. further discloses the sensor is a microphone for detecting operation sound generated when the machinery is operated.  (See, paragraphs [0007],[0126],[0211],[0338])
With regards to claim 5, Hosek et al. further discloses the machinery is a transfer robot for transferring and holding a semiconductor wafer.  (See, paragraphs [0372],[0358],[0085], [0337]).
With regards to claim 6, Hosek et al. further discloses the waveform analysis device is connected a semiconductor manufacturing system.  (See, paragraphs [0020],[0056]; Figure 3).
With regards to claim 7, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 1 and is rejected for the same reasons as set forth above.
With regards to claim 8, the claim is commensurate in scope with the above claim 5 and is rejected for the same reasons as set forth above.
With regards to claim 9, the claim is commensurate in scope with the above claim 5 and is rejected for the same reasons as set forth above.
With regards to claim 10, the claim is commensurate in scope with the above claim 6 and is rejected for the same reasons as set forth above.
With regards to claim 11, the claim is commensurate in scope with the above claim 6 and is rejected for the same reasons as set forth above.
With regards to claim 12, the claim is commensurate in scope with the above claim 6 and is rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 The references cited, particularly Morey, Clauseen, Kajiwara, Lin, Kato, Wang, Miyasaka, Shitanda, are related to vibrational waveform analysis systems for machinery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861